In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-21-00013-CR
      ___________________________

    JOSEPH EUGENE HUNT, Appellant

                       V.

           THE STATE OF TEXAS


On Appeal from County Criminal Court No. 4
           Tarrant County, Texas
         Trial Court No. 1527354


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

         A jury convicted Appellant Joseph Eugene Hunt of driving while intoxicated,

and the trial court sentenced him to 180 days’ confinement but suspended imposition

of the sentence, placing him on twenty months’ community supervision. Hunt

appealed, and this court affirmed the trial court’s judgment. See Hunt v. State, No. 02-

19-00264-CR, 2020 WL 3987995, at *8 (Tex. App.—Fort Worth June 4, 2020, no

pet.) (mem. op., not designated for publication).

         After our court’s mandate issued, the trial court modified Hunt’s community-

supervision conditions, adding an interlock-device requirement, but retained the

twenty-month term of community supervision. Hunt attempts to appeal from the

modification of his community supervision, both the additional interlock-device

requirement and what he views as the effective extension of the term of his

community supervision caused by the trial court’s failure to award him credit for time

he allegedly spent on community supervision before he filed an appeal bond. But see

Smith v. State, 478 S.W.2d 518, 520 (Tex. Crim. App. 1972) (holding the community-

supervision term in an appealed misdemeanor case does not begin to run until the

appellate judgment is final and the appellate mandate has issued); Bonales v. State,

No. 02-19-00433-CR, 2021 WL 1134413, at *1 (Tex. App.—Fort Worth Mar. 25,

2021, no pet. h.) (per curiam) (mem. op., not designated for publication) (noting

same).



                                           2
      We notified Hunt of our concern that we lack jurisdiction of this appeal

because the modification of his community supervision was not appealable. See

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). We warned him that we

could dismiss this appeal for want of jurisdiction absent a response showing grounds

for continuing the appeal. We have received no response.

      Orders modifying conditions of community supervision are not appealable. Id.

But cf. Tex. Code Crim. Proc. Ann. art. 11.072, § 3(b)–(c) (providing that a person who

is or has been placed on community supervision may file an application for writ of

habeas corpus challenging the constitutionality of a condition of community

supervision, but only if he first files a motion in the trial court seeking to amend the

condition). Because the order modifying Hunt’s community-supervision conditions is

not appealable, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f); Lopez v. State, No. 02-19-00375-CR, 2020 WL 370566, at *1 (Tex. App.—Fort

Worth Jan. 23, 2020, no pet.) (per curiam) (mem. op., not designated for publication);

Singletary v. State, No. 01-12-00529-CR, 2013 WL 653281, at *1 (Tex. App.—Houston

[1st Dist.] Feb. 21, 2013, no pet.) (per curiam) (mem. op., not designated for

publication).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 13, 2021


                                           3